UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number: 0-22187 RENAISSANCE LEARNING, INC. (Exact name of Registrant as specified in its charter) Wisconsin 39-1559474 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 2911 Peach Street P.O. Box 8036 Wisconsin Rapids, Wisconsin (Address of principal executive offices) 54495-8036 (Zip Code) (715) 424-3636 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer þ Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 29, 2010 Common Stock, $0.01 par value RENAISSANCE LEARNING, INC. INDEX TO FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 PART I - FINANCIAL INFORMATION Page Item 1.Financial Statements Condensed Consolidated Balance Sheets at September 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Income for the Three Months and Nine Months Ended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 PART II - OTHER INFORMATION Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 6. Exhibits 17 Index PART I - FINANCIAL INFORMATION Item 1.Financial Statements RENAISSANCE LEARNING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (In Thousands, Except Share and Per Share Amounts) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investment securities Accounts receivable, less allowance of $1,238 and $1,392, respectively Inventories Prepaid expenses Income taxes receivable Deferred tax asset Other current assets Total current assets Investment securities Property, plant and equipment, net Deferred tax asset Goodwill Other intangibles, net Capitalized software, net - 22 Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Deferred revenue Payroll and employee benefits Other current liabilities Total current liabilities Deferred revenue Deferred compensation and other employee benefits Income taxes payable Other noncurrent liabilities Total liabilities Shareholders' equity: Common stock, $.01 par; shares authorized: 150,000,000; issued: 34,736,647 shares at September 30, 2010 and December31, 2009 Additional paid-in capital Retained earnings Treasury stock, at cost: 5,478,802 shares at September 30, 2010; 5,461,905 shares at December 31, 2009 ) ) Accumulated other comprehensive income (loss) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to condensed consolidated financial statements. -1- Index RENAISSANCE LEARNING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended September 30, Nine Months Ended September 30, (In Thousands, Except per Share Amounts) Net Sales: Products $ Services Total net sales Cost of sales: Products Services Total cost of sales Gross profit Operating expenses: Product development Selling and marketing General and administrative Total operating expenses Operating income Other (expense) income, net ) Income before taxes Income taxes Net income $ Earnings per share: Basic and diluted $ Cash dividends declared per share $ See accompanying notes to condensed consolidated financial statements. -2- Index RENAISSANCE LEARNING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, (In Thousands) Reconciliation of net income to net cash provided by operating activities: Net income $ $ Adjustments to arrive at cash provided by operating activities: Depreciation and amortization Amortization of investment discounts/premiums ) 36 Share-based compensation expense Deferred income taxes ) Excess tax benefits from share based payment arrrangements ) ) Gain on sale of property 3 ) Change in assets and liabilities, excluding the effects of acquisitions and divestitures: Accounts receivable ) ) Inventories Prepaid expenses Income taxes ) Accounts payable and other liabilities Deferred revenue Other ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property, plant and equipment ) ) Purchase of investment securities ) - Maturities/sales of investment securities Net proceeds from sale of property 3 Net cash (used) provided by investing activities ) Cash flows from financing activities: Proceeds from exercise of stock options 3 - Excess tax benefits from share-based payment arrangements 79 27 Dividends paid ) ) Purchase of treasury stock ) ) Net cash used by financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed consolidated financial statements -3- Index RENAISSANCE LEARNING, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Consolidation The consolidated financial statements include the financial results of Renaissance Learning, Inc. (“Renaissance Learning”) and our subsidiaries (collectively, the “Company”). 2. Basis of Presentation The condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) which are, in our opinion, necessary for a fair presentation of the results of the interim periods, and are presented on an unaudited basis. These financial statements should be read in conjunction with the financial information contained in our Annual Report on Form 10-K for the year ended December 31, 2009 (“2009 Annual Report”), which is on file with the U.S. Securities and Exchange Commission (the “SEC”). The results of operations for the three and nine month periods ended September 30, 2010 and 2009 are not necessarily indicative of the results to be expected for the full year. 3. Earnings Per Common Share Basic earnings per common share ("Basic EPS") is computed by dividing net income by the weighted average number of common shares and participating securities outstanding during the period. Participating securities include unvested restricted share awards that have a nonforfeitable right to dividends or dividend equivalents. Common shares and participating securities issued or reacquired during the period are weighted for only the portion of the period during which they were outstanding. Diluted earnings per common share ("Diluted EPS") has been computed based on the weighted average number of common shares and other participating securities outstanding, increased by the number of additional common shares that would have been outstanding if the potentially dilutive stock option shares and non-participating restricted share awards had been issued. Weighted average shares outstanding: Three Months ended September 30, Nine Months ended September 30, Basic weighted average shares outstanding Dilutive effect of non-participating restricted shares 67 28 Dilutive weighted average shares outstanding The computation of Diluted EPS does not assume conversion, exercise, or contingent issuance of securities that may have an antidilutive effect on earnings per share (“Antidilutive Securities”).Antidilutive Securities include: (i) stock options with an exercise price greater than the average market price for the period, (ii) non-participating restricted stock awards with a grant price greater than the average market price for the period, (iii) non-participating restricted stock awards with unearned compensation costs attributable to future service which exceed the average market price for the period, and (iv) in a period with a loss, all stock options and non-participating restricted stock awards.For the three months and nine months ended September 30, 2010, the number of Antidilutive Securities was 558,226.For the three months and nine months ended September 30, 2009, the number of Antidilutive Securities was 658,556. 4. Comprehensive Income Our comprehensive income includes net income and foreign currency translation adjustments.For the quarters ended September 30, 2010 and 2009, comprehensive income was $6.3 million and $5.2 million, respectively.For the first nine months ended September 30, 2010 and 2009, comprehensive income was $16.3 million and $13.4 million, respectively. -4- Index 5. Goodwill and Other Intangible Assets Under Generally Accepted Accounting Principles in the United States (“US GAAP”), goodwill is not amortized and we are required to assess goodwill at least annually for impairment by applying a fair value-based test. Other intangibles consist of customer relationships acquired in connection with the purchase of AlphaSmart, Inc. (“AlphaSmart”). The customer relationships intangible asset is amortized over its useful life of ten years, on the declining balance method. For the three months ended September 30, 2010 and 2009, amortization expense related to the customer relationships intangible was $53,000 and $70,000, respectively.For the nine months ended September 30, 2010 and 2009, amortization expense related to the customer relationships intangible was $160,000 and $211,000, respectively. Customer Relationships (In Thousands) September 30, 2010 December 31, 2009 Gross amount $ $ Accumulated amortization ) ) Net carrying value $ $ 6. Uncertain Tax Positions During the first quarter of 2010, we settled a tax dispute with the state of Wisconsin. This resulted in the recognition of $1.1 million in tax benefits related to prior years which had been carried on our balance sheet at December 31, 2009 as non-current income taxes payable. 7. Equity Compensation We value restricted stock awards at the closing market price of our common stock on the date of grant.We granted restricted stock awards for 100,318 shares during the nine months ended September 30, 2010, and granted restricted stock awards for 85,139 shares during the nine months ended September 30, 2009.The exercise prices for all options are equal to the fair market value of our common stock on the date the options were granted.There were options to purchase 13,624 shares of our common stock granted during the nine months ended September 30, 2010 and no options to purchase our common stock granted during the nine months ended September 30, 2009. As of September 30, 2010, the total unearned compensation related to share-based compensation awards, net of estimated forfeitures, was $2.0million, which will be amortized as expense over the weighted average remaining period of 2.5years. For the nine months ended September 30, 2010 and 2009, total share-based compensation expense was $1.3 million and $1.2 million, respectively. A summary of restricted stock award activity for the nine months ended September 30, 2010 is as follows: Nonvested Restricted Stock Awards Shares Weighted average grant date fair value Aggregate intrinsic value Balance at January 1, 2010 $ $ Granted Vested ) Forfeitures ) Balance at September 30, 2010 $ $ (1) Calculated at the 12/31/09 closing market price at $11.36 per share (2) Calculated at the 9/30/10 closing maket price at $10.19 per share -5- Index 8. Fair Value Measurements Certain of our assets and liabilities are reported at fair value in our consolidated financial statements.US GAAP establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. As presented in the tables below, this hierarchy consists of three broad levels with level 1 inputs having the highest priority, followed by level 2, and lastly, level 3.Level 1 inputs consist of quoted prices in active markets for identical assets and liabilities.Level 2 inputs are other observable evidence of fair value, such as quoted prices for similar assets and liabilities or other market-corroborated evidence of fair value. Level 3 inputs are unobservable evidence of fair market value, such as a discounted cash flows model or other pricing model. The table below provides fair value measurement information for securities held as of September 30, 2010 and 2009.The carrying values of cash and cash equivalents, accounts receivable, and accounts payable (including income taxes payable and accrued expenses), approximated fair value at September 30, 2010 and 2009. Fair Value Measurements Using (In Thousands) Carrying Amount Total Fair Value Level 1 Inputs Level 2 Inputs Level 3 Inputs Current investment securities $ $ $
